TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00128-CR


                              Ryan Alexander Mulder, Appellant

                                                v.

                                  The State of Texas, Appellee


            FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
       NO. CR2017-718, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Ryan Alexander Mulder was charged with the offense of aggravated assault with

a deadly weapon. See Tex. Penal Code §§ 22.01, .02. Prior to trial, Mulder elected to have the

district court determine his sentence in the event that he was found guilty of the charged offense.

At the end of the guilt-or-innocence phase, the jury found Mulder guilty. The district court

assessed Mulder’s punishment at ten years’ imprisonment. See id. § 12.33. Mulder appeals the

district court’s judgment of conviction.

               Mulder’s court-appointed attorney on appeal has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. Counsel’s brief

meets the requirements of Anders v. California by presenting a professional evaluation of the

record and demonstrating that there are no arguable grounds to be advanced. See 386 U.S. 738,

744-45 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson

v. Ohio, 488 U.S. 75, 81-82 (1988) (explaining that Anders briefs serve purpose of “assisting the
court in determining both that counsel in fact conducted the required detailed review of the case

and that the appeal is . . . frivolous”). Mulder’s counsel has represented to the Court that he

provided copies of the motion and brief to Mulder; advised Mulder of his right to examine the

appellate record, file a pro se brief, and pursue discretionary review following the resolution of

the appeal in this Court; and provided Mulder with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313,

319-20 (Tex. Crim. App. 2014). Although Mulder was given a copy of the appellate record, he

has not filed a pro se brief, and the time permitted to file a brief has expired.

               We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. We

agree with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to

withdraw and affirm the district court’s judgment of conviction.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: November 27, 2019

Do Not Publish




                                                   2